OPINION AND ORDER GRANTING REINSTATEMENT TO THE PRACTICE OF LAW

Barry Sloan Smith, whose address of record is 603 Shortcut Road, Albany, Kentucky, desires to be reinstated to the practice of law pursuant to SCR 3.510. The KBA approves this motion for reinstatement. Movant’s license to practice law was suspended in this Commonwealth for a period of one (1) year and six (6) months by Opinion and Order of this Court entered January 16, 1996. Kentucky Bar Association v. Smith, Ky., 913 S.W.2d 317 (1996).
On May 23, 1994, the Inquiry Tribunal issued a two-count charge against Movant. Both counts concerned Movant’s engagement to settle an estate, for which he was prepaid $400. Subsequent to this engagement, he was suspended by Order of this Court for non-compliance with CLE requirements. When the clients who had engaged him to settle the estate learned of the suspension, they terminated Movant’s services and demanded repayment of the $400.
In response to the charges, Movant stated that he had prepared a final settlement for filing, but misplaced the document and forgot about it. Further, Movant promised to refund the $400 and become a more diligent practitioner. The Board of Governors unanimously found Smith guilty of both counts and recommended a six (6) month suspension to follow the CLE suspension.
On May 22, 1995, the Inquiry Tribunal issued a new three-count charge against Movant. The first two counts concerned Movant’s appearance as counsel at a pretrial conference and a deposition while serving the CLE suspension. The third count concerned Movant’s failure to respond to letters from the KBA. Movant admitted the violations contained in the charges and also stated that he was “not cut out to be an attorney.”
The Board of Governors unanimously found Movant guilty of the first two counts and not guilty of the third count. A majority of the Board recommended that Smith be suspended for one (1) year to be served consecutively with the previous six (6) month suspension, and consecutive to the then-current suspension for non-compliance with CLE requirements.
We adopted the decision of the Board of Governors in toto. Id. at 319. In our Opinion and Order suspending Movant, we stated, “Meanwhile, we suggest that respondent well consider whether he desires to resume his legal career. If he so desires, it should be with resolve to diligently perform his duties and, in general, to mend his ways.” Id. *112Upon review of the record, it appears that Movant has taken several steps in the right direction.
The Director for the CLE certifies that Movant is current with his CLE requirements and that his compliance will extend through the period ending June 30, 2000. Also, Movant has made satisfactory arrangements with his creditors to pay off his debts. Finally, Movant indicates that, if reinstated, he will attend a management seminar to improve his business management skills.
Upon the foregoing facts, it is ordered that Movant’s motion for reinstatement to 'the practice of law be granted. It is further ordered that Movant, Barry Sloan Smith, is hereby reinstated to the practice of law in Kentucky.
All concur.
Entered: November 19,1998.
/s/ Joseph E. Lambert CHIEF JUSTICE